Patton, J.,
concurring in part and dissenting in part. I join with paragraphs one and two of the syllabus, but dissent from paragraphs three, four and five of the syllabus. Like Justice Cook, I believe double jeopardy is not implicated by the ALS statute, but wish to add some additional thoughts.
I agree with Justice Cook’s analysis that R.C. 4511.191 does not violate the Double Jeopardy Clause because the in rem forfeiture of a driver’s license is neither punishment nor tied to criminal behavior. In my view, R.C. 4511.191 serves primarily the purpose of assisting the state in proving a drunk driving offense by enforcing a driver’s implied consent to chemical testing. Viewed in this light, the refusal to take a chemical test is grounded on conduct wholly different from the drunk driving offense and therefore is not the same criminal activity.
Just this term in Dobbins v. Ohio Bur. of Motor Vehicles (1996), 75 Ohio St.3d 533, 537, 664 N.E.2d 908, 911, we stated that R.C. 4511.191(C)(1) is “constitutional and all proceedings thereunder are civil in nature and solely administrative.” This view comports with our long-standing precedent to that same effect. See, e.g., Hoban v. Rice (1971), 25 Ohio St.2d 111, 54 O.O.2d 254, 267 N.E.2d 311, paragraph one of the syllabus; State v. Starnes (1970), 21 Ohio St.2d 38, 50 O.O.2d 84, 254 N.E.2d 675, paragraph two of the syllabus.
Driving while intoxicated and refusing to take a chemical test are separate actions for purposes of double jeopardy analysis. The majority’s view that these *448separate actions are so “inextricably intertwined” as to constitute the same offense overlooks the underlying purpose of the refusal statute.
The General Assembly instituted the ALS as a means of facilitating the state’s interest in proving drunk driving offenses; hence, the ALS simply enforces the driver’s implied consent to chemical testing. This implied consent to chemical testing is a condition of securing the privilege to drive a motor vehicle. We said as much in Dobbins, when we found that the implied consent statute is “ ‘designed to discourage any person from refusing to take the tests when he is arrested for driving while under the influence.’ ” Id. at 539, 664 N.E.2d at 912.
Nearly every component of R.C. 4511.191 is geared to effectuate the state’s interest in proving the drunk driving offense. For example, the suspensions imposed on drivers who refuse to take a chemical test are greater than those imposed for drivers who take the chemical test and fail. Compare R.C. 4511.191(E)(1)(a) through (d) (refusing to take the test) with R.C. 4511.191(F)(1)(a) through (d) (failing the test). The statute specifically provides that a suspension for refusing to take the chemical test continues despite a not guilty verdict, while the suspension imposed for failing the chemical test terminates upon a not guilty finding. See R.C. 4511.191(H)(2). Finally, the only time a refusal suspension is terminated is if the driver either pleads guilty or no contest to the charge under Crim.R. 11. See R.C. 4511.191(K). Hence, if the driver belatedly lives up to the preconditions for obtaining a license, it obviates the state’s need to go forward with proof at trial. It is therefore perfectly logical for the General Assembly to implement the statutory framework it has devised.
This framework is entirely in keeping with the legislature’s intent to enforce the implied consent provisions. The refusal to take the chemical test is not criminal conduct, but it is a sanction for faffing to live up to the conditions prescribed for obtaining and holding a driver’s license. We have upheld the implied consent statute on numerous occasions, and in other contexts relating to licensing, stated, “Clearly the license is a personal privilege subject to reasonable restrictions and revocation by the issuing authority.” Ohio State Med. Bd. v. Miller (1989), 44 Ohio St.3d 136, 140, 541 N.E.2d 602, 605, citing Lap v. Axelrod (1983), 95 App.Div.2d 457, 467 N.Y.S.2d 920. By imposing an administrative license suspension for refusing to take a chemical test, the state does no more than enforce a condition of obtaining a license.
I also believe United States v. Ursery (1996), 518 U.S. -, 116 S.Ct. 2135, 135 L.Ed.2d 549, has a far broader reach. Though Ursery limited its discussion to in rem forfeitures, there can be no doubt that decision disavows the reasoning of the Halper-Austin-Kurth Ranch trilogy utilized by the majority.
Crucial to the majority’s analysis is the notion that under Halper, R.C. 4511.191 violates double jeopardy because its remedial aspects somehow “cross *449the line” and become punishment. Ursery, however, put the Halper line of analysis to a stop. Chief Justice Rehnquist, writing for the court, expressly rejected any application of Halper that would impose a general rule whereby courts could consider whether a sanction is punitive in character. Chief Justice Rehnquist labeled that discussion in Halper “dictum,” and noted the court’s own holding in that case did not support such a conclusion:
“Whether a particular sanction ‘cannot fairly be said solely to serve a remedial purpose’ is an inquiry radically different from that we have traditionally employed in order to determine whether, as a categorical matter, a civil sanction is subject to the Double Jeopardy Clause. Yet nowhere in Halper does the Court purport to make such a sweeping change in the law, instead emphasizing repeatedly the narrow scope of the decision. Halper, supra, at 449 [109 S.Ct. at 1902, 104 L.Ed.2d at 502] (announcing rule for ‘the rare case’). If the ‘general rule’ of Justice Stevens were applied literally, then virtually every sanction would be declared to be a punishment: it is hard to imagine a sanction that has no punitive aspect whatsoever. Justice Stevens’ interpretation of Halper is both contrary to the decision itself and would create an unworkable rule inconsistent with well-established precedent.” (Emphasis added in part.) Ursery, 518 U.S. at -, 116 S.Ct. at 2146, 135 L.Ed.2d at 566, fn. 2.
The majority does not apply this interpretation of Halper, but instead tries to distinguish it by noting Halper involved in rem forfeiture while this case does not. This is a distinction without a meaning. The United States Supreme Court forcefully limited Halper, finding an in rem forfeiture would be subject to the Double Jeopardy Clause when the “ ‘clearest proof ” showed that an in rem forfeiture is “ ‘so punitive either in purpose or effect’ ” that it became the equivalent of a criminal proceeding. Id. at -, 116 S.Ct. at 2148, 135 L.Ed.2d at 569, fn. 3.
There may be a punitive element to the ALS, but that consequence comes only as a result of enforcing the implied consent provisions, not as a matter of driving while intoxicated. Ursery held a remedial sanction can carry with it an unavoidable component of retribution or punishment, but that fact alone is not sufficient to show a punitive purpose behind the statute. The majority must show by the “clearest proof’ that the license suspension is so punitive either in purpose or effect that it becomes criminal punishment. Yet, we have consistently found the ALS statute is civil and remedial in purpose, a finding the majority reaffirms today.
The majority’s view that the short suspension periods set forth in R.C. 4511.191 “cross the line” from remediation to punishment at the time of conviction creates a double jeopardy exception where the United States Supreme Court has said that none exists. It should be recognized the initial ninety-day suspension period *450is actually shorter than the suspension periods of other states that have upheld the constitutionality of their suspension statutes. See, e.g., Fla.Stat.Ann. Section 322.2615(l)(b)(l.a.) (one-year suspension for first refusal); Mass.Ann.Laws Chapter 90, Section 24(l)(f)(l) (at least one-hundred-twenty-day suspension, but not more than one year for first refusal); Ariz.Rev.Stat. Section 28-691(B) (twelvemonth suspension for first refusal); Ind.Ann.Code Section 9-30-6-9(a)(l) (one-year suspension for first refusal).
Of course, the suspension periods in R.C. 4511.191(E)(1)(a) through (d) increase dramatically for drivers with prior refusals (topping out at five years for a third refusal to consent to testing within five years), but those increased suspension periods are directly related to the number of prior refusals. As the majority recognizes, Ohio police are not authorized to demand chemical testing absent probable cause to believe the driver is intoxicated. Probable cause to believe a driver is operating a vehicle while intoxicated arises from readily discemable indicia under the totality of the circumstances. See, e.g., State v. Bycznski (1994), 98 Ohio App.3d 625, 649 N.E.2d 285 (bloodshot eyes and slurred speech); Wickliffe v. Gutauckas (1992), 79 Ohio App.3d 224, 607 N.E.2d 54 (collecting cases). Therefore, repeated refusals to take requested chemical tests demonstrate a level of recidivism meriting the additionally lengthy suspension periods imposed by the General Assembly.
Finally, even if the majority correctly uses Halper as the basis of its double jeopardy analysis, R.C. 4511.191 would still pass muster as a matter of constitutional law. The courts have repeatedly upheld remedial sanctions imposed following a related criminal conviction. For example, in State ex rel. Celebrezze v. Hughes (1991), 58 Ohio St.3d 273, 569 N.E.2d 1059, this court relied on Halper and held in the syllabus that R.C. 1345.07(D) and 4549.48(B) were intended to impose civil penalties without regard to the procedural protections and restrictions available in criminal prosecutions.
Under somewhat closer facts, the courts have held that a prisoner’s forty-five-day disciplinary segregation following a conviction for institutional assault sufficiently related to the government’s remedial interest in maintaining prison order that it did not constitute punishment for double jeopardy purposes. See, e.g., United States v. Hemandez-Fundora (C.A.2, 1995), 58 F.3d 802; see, also, State v. Keller (1976), 52 Ohio App.2d 217, 6 O.O.3d 235, 369 N.E.2d 798.
And, in United States v. Stoller (C.A.1, 1996), 78 F.3d 710, the court found an administrative debarment imposed by the Federal Deposit Insurance Corporation did not constitute a punishment for double jeopardy purposes so as to bar a subsequent criminal prosecution under federal banking laws. See, also, United States v. Hudson (C.A.10, 1994), 14 F.3d 536 (same); cf. Manocchio v. Kusserow *451(C.A.11, 1992), 961 F.2d 1539 (physician’s five-year debarment from federal Medicare program not barred by physician’s prior conviction on Medicare fraud stemming from the same events).
The General Assembly intended R.C. 4511.191 to have a strong bite, but today’s decision, read in conjunction with State v. Hochhausler (1996), 76 Ohio St.3d 455, 668 N.E.2d 457, extracts the teeth from the statute.
By enacting the “no stay” provisions of R.C. 4511.191(H)(1), the General Assembly intended to force courts to impose consistently the mandated license suspensions. Severing the “no stay” provision gives trial courts unlimited discretion to allow drunk drivers back on the highways while they await the protracted delays occasioned by their appeals as they wind their way through the judicial system.
R.C. 4511.191(H)(1) does not grant courts discretion to refuse to impose a suspension — if the state establishes the four criteria set forth in R.C. 4511.191(H)(1), the suspension must be imposed, in increasing severity to the number of prior refusals to take the test. Nevertheless, lower courts can now exercise unlimited discretion to stay execution of the mandatory suspension. The logical conclusion is that a stay could be entered pending either the outcome of the criminal charge or further appeal of the license suspension. That discretion would be unfettered because the state would have no opportunity to appeal the stay, there being no final order (unlike the defendant appealing a license suspension). Cf. Bellaire City Schools Bd. of Edn. v. Paxton (1979), 59 Ohio St.2d 65, 13 O.O.3d 58, 391 N.E.2d 1021, syllabus.
The obvious question, then, is why would a driver take the breath test? Suppose a driver receives an ALS for a third refusal to take a test in the previous five years. The driver appeals the suspension at an initial hearing held one day following the arrest. The trial court upholds the ALS, but stays execution of the ALS pending the outcome of the drunk driving charge. Regardless of the outcome of that drunk driving charge, the ALS now terminates upon either acquittal or judgment of conviction. As a practical matter, the driver has suffered only a one-day loss in driving privileges, a minor inconvenience, in exchange for depriving the state of conclusive proof from the results of a chemical test.
This result is contrary to the obvious intent and sound policy which prompted the General Assembly to enact the statute. If R.C. 4511.191 is to have any meaningful remedial purpose, the statute must be upheld in its entirety. I would *452find R.C. 4511.191 constitutional in all respects; therefore, I respectfully dissent.4
Cook, J., concurs in the foregoing opinion.

. The court’s holding today may have other unintended ramifications. The governing bodies of most professional organizations are permitted to discipline members who commit felonies or crimes by suspending or revoking those members’ professional licenses. See, e.g., R.C. 4701.16 (accountants); R.C. 4731.22(B) (physicians). Pursuant to Gov.Bar R. V(5)(A)(3), this court has upheld the suspension or disbarment of attorneys for criminal convictions. See, e.g., Disciplinary Counsel v. Mullen (1995), 73 Ohio St.3d 295, 652 N.E.2d 978; Disciplinary Counsel v. Ostheimer (1995), 72 Ohio St.3d 304, 649 N.E.2d 1217. Presumably, a license to practice one’s livelihood would be considered at least as important as a license to drive, so the court’s holding today raises serious double jeopardy implications with such suspensions or disbarments.